 In the Matter of DAWSON DAYLIGHT COAL COMPANYandUNITEDMINE WORKERS OF AMERICA, DISTRICT #23, AFFILIATED WITH THEC. I. O. and PROGRESSIVE MINE WORKERS OF AMERICA, DISTRICT#5,AFFILIATED WITH THE A. F. OF L., PARTY TO THE CONTRACTIn the Matterof DAWSON DAYLIGHT COAL COMPANYandUNITEDM1NEWORKERS OF AMERICA, DISTRICT#23,AFFILIATED WITH THEC. I. O.Cases Nos.C-1407and R-1600, respectively.-Decided November 13,1939Coal Mining Industry-Settlement:stipulation providing for compliance withthe Act, including disestablishment of company-dominated union and reinstate-ment with back pay in specified amounts as to certain employees-Order:entered on stipulationInvestigation of Representatives:stipulated: respondentrefuses to recognize either of rival labor organizations unless certified by theBoard-Unit Appropriate for Collective Bargaining:stipulated;all persons em-ployed in the mining operations of the respondent as production employees,excluding superintendents,mine foremen, section foremen, room bosses, topbosses, entry bosses, electricians in a supervisory capacity, all other super-visory employees, and "guards" or"watchmen"-Representatives:eligibility toparticipate in choice: employees reinstated pursuant to Board's Order; stipula-tion asto-Election Ordered:pursuant to stipulation.Mr. Arthur R. Donovan, Mr. Colonel C. Sawyer,andMr. RobertD. Malarney,for the Board.Mr. A. C. Van Winkle,of Louisville, Ky., for the respondent.Mr. Ed. J. Morgan,of Madisonville, Ky., andMr. Earl E. Houck,of Washington, D. C., for the United.Mr. John R. Kane,of Springfield, Ill., for the Progressive.Mr. Langdon WestandMiss Margaret Holmes,of counsel to theBoard.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #23, affiliated with the Congress of17 N. L.R. B., No. 48.581 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustrialOrganizations, herein called the United, the NationalLabor Relations Board, herein called the Board, by theRegionalDirector for the Eleventh Region (Indianapolis, Indiana) issued itscomplaint 1 dated October 20, 1939, against Dawson Daylight CoalCompany, Dawson Springs, Hopkins County, Kentucky,hereincalled the respondent, alleging that the respondent 'had engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (2), and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.A copy of the complaint accompanied by notice ofhearing was duly served upon the respondent, the United, and Pro-gressiveMine Workers of America, District #5, affiliated with theAmerican Federation of Labor, herein called the Progressive.Therespondent did not file an answer to the complaint.On or about October 18, 1939, the United filed with theRegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act. On October 20, 1939, the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3,Article III, Section 10 (c) (2), and Article II, Section 36 (b),of National Labor Relations Board Rules and Regulations-Series2,ordered an investigation upon the petition and authorizedthe Regional Director to conduct it and to provide for an appro-priate hearing upon due notice and further ordered that the twocases be consolidated.2On October 23, 1939, the respondent, theUnited, the Progressive, and counsel for the Board entered into astipulation in settlement of the case subject to the approval of theBoard.This stipulation provides as follows :Dawson Daylight Coal Company, hereinafter called the Re-spondent;UnitedMineWorkers of America, District #23,affiliatedwith the Congress of Industrial Organizations, herein-after called the United; the Progressive Mine Workers of Amer-ica,District#5, affiliated with the American Federation ofLabor, hereinafter sometimes called the Progressive; and ArthurR. Donovan, Regional Attorney for the Eleventh Region of theNational Labor Relations Board, Colonel C. Sawyer and RobertD. Malarney, Attorneys, National Labor Relations Board, here-inafter sometimes called the Board, hereby stipulateand agreethat :1Although this case had been consolidated withseveral others by ordersof the Boarddated August 9, 1937, May 3, 1939, and July 17, 1939, respectively,these orders of con-solidation were revoked by the Board's order datedOctober 20, 1939.The name of Robert M. Nancewas incorrectlyinsertedin the captionof thecomplaintcase in theorder of consolidation. DAWSON DAYLIGHT COAL COMPANYI583:Upon amended charges duly filed by the United on December-23, 1938, the National Labor Relations Board, by its Regional.Director for the Eleventh Region,acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act(49 Stat. 449),hereinafter sometimes called the Act, and pur-suant to authority granted by the Board'sRules and Regulations,.Series 2, Article 2,Section 5,issued its Complaint on the 20th,day of October 1939,against the Respondent.IIUpon a Petition duly filed by the United on October 18, 1939,_the Board,on October 20, 1939, directed that an investigationof bargaining representatives be made pursuant to Section 9 (c)of the Act.Upon authorization by the Board, the Regional.Director for the Eleventh Region, issued notice of hearing onOctober 20, 1939. In the petition filed by the United, it was-stated that both the United and the Progressive claim to have-been designated as collective bargaining representative by em-ployees in the unit alleged in said petition to be appropriate, and.theUnited and the Progressive are each a party to said pro-ceeding instituted by said petition by virtue of the Board's Rulesand Regulations, Series 2, Article 3, Section 3.IIIThe Respondent, the United, and the Progressive withdrawallmotions and other pleadings filed by them.in the proceedings-herein, except that the United does not withdraw the amendedcharges andthe petition hereinbefore mentioned in Articles I_and II of this stipulation.IVThe Respondent, the United and the Progressive, hereby waivetheir right to a hearing or hearings in these cases and all parties-expressly agree that the amended charges filed on December 23,-1938, the complaint and notice of hearing issued on October 30,.1939, the petition filed by the United on October 18', 1939, the-Order of the National Labor Relations Board directing an in-vestigation and the notice of hearing pursuant to this Order for-investigation, and this stipulation, may be introclucecl in therecord in the proceedings herein, by filing with the Chief Trial'Examiner of the National Labor Relations Board atWash.--ington, D. C.247384-40-vol. 17-38 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDVThe Respondent, the United, and the Progressive, herebyacknowledge due service of the complaint and notice of hearingupon the complaint and of the petition and notice of hearingpursuant to the Board's Order directing investigation and hear-ing and expressly waive any right or privilege which they mayhave for ten (10) days notice of hearing and to the holding ofa hearing or hearings in these cases and also waive any rightor privilege which they may have to the making of findings offact and conclusions of law by the Board.VIThe Respondent specifically admits each and every allegation inparagraphs I and II of the Board's complaint herein and stip-ulates and agrees that it is engaged in interstate commerce withinthe meaning of Section 2 (6) and (7) of the Act.VIIThe United, the Progressive and the Independent Miners'Union, are, each and all of them, labor organizations within themeaning of Section 2 (5) of the Act.VIIIIt is agreed by and between the Respondent and the Progres-sive that the contract now in force and effect between the Re-spondent and the Progressive is hereby cancelled and is voidand of no effect; provided, however, that nothing in this stipu-lation shall preclude the Respondent from hereafter making anagreement with the Progressive or any other labor organization(k-'established, maintained or assisted by any action definedin the National Labor Relations Act as an unfair labor prac-tice)requiring, as a condition of employment, membershiptherein, if such labor organization is the representative of theemployees as provided in Section 9 (a) of the Act; and' it isagreed that the Respondent will not recognize the Progressiveor any other labor organization as the exclusive representativeof its employees until and unless such labor organization is cer-tified by the Board as such exclusive representative in the,man-ner hereinafter provided. DAWSON DAYLIGHT COAL COMPANYIX585It is hereby stipulated and agreed that all persons employed.asproduction employees, excluding superintendents, mine fore-men, section foremen, room bosses, face bosses, top bosses, entrybosses, electricians in a supervisory capacity, all other supervi-sory employees, and "guards" or "watchmen," constitute a unitappropriate for the purposes of collective bargaining within. themeaning of Section 9 (b) of the Act.XIt is hereby stipulated and agreed by the Respondent, theUnited, and the Progressive, that a question has arisen concern-ing the representation of the employees in the bargaining unitset forth in Article IX of this stipulation in that the Unitedand the Progressive each claim to have been designated by em-ployees in the unit set forth above as representative for purposesof collective bargaining, within the meaning of the Act, andthat Respondent refuses to recognize either the United or theProgressive as the exclusive representative of all the employeesin said unit until and unless the Board has made a certificationpursuant. to Section 9 (c) of the Act.XIThe Respondent,theUnited, and the Progressive,stipulateand agree that the Board shall forthwith issue a Direction ofElection.The election shall be conducted within thirty (30)days from the issuance of the Direction of Election by the Board.and shall be conducted in accordance with and pursuant to the.Act, the Board's Rules and Regulations,and decisions of theBoard in representation cases.The election shall be for thepurpose of determining whether the eligible employees desireto be represented for the purposes of collective bargaining bytheUnited,theProgressive,or by neither.The employeeseligible to vote in this election shall be all the employees in the:appropriate unit set forth in Article IX, above, on the pay-roll of Respondent one week preceding issuance of a Direction ofElection pursuant to this Article and all those employees orderedreinstated as a result of this stipulation.This stipulation andthe Election. Report,filed on the results of the election shall con-'.Bich theBoard'may make acertification pursuant to Section 9 (c) of the Act. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDXII .Upon the basis of the amended charges filed by the Unitedon December 23, 1938, the complaint herein and this stipulation,the Respondent expressly consents to the issuance by the Na-tionalLabor Relations Board of an Order to the followingeffect :ORDERUpon the basis of this stipulation and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Dawson Daylight CoalCompany, Dawson Springs, Kentucky, its officers, agents; suc-cessors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form; join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activity for the purposes of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act;(b)Discouraging membership in the United Mine Workersof America, District #23, affiliated with the Congress of Indus-trialOrganizations, or any other labor organization of its em-ployees, or encouraging membership in the Progressive MineWorkers of America, District #5, affiliated with the AmericanFederation of Labor, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of itsemployees or in any other manner discriminating in regard totheir hire and tenure of employment or any term or conditionof their employment;(c)Dominating or interfering with the administration of theIndependent Miners Union, or dominating or interfering withthe formation or administration of any other labor organizationof its employees, or contributing support to any such labororganization ;(d)Recognizing the Independent Miners Union as the repre-sentative of any of its employees for. the purposes of dealingwith the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditionsof employment; DAWSON DAYLIGHT COAL COMPANY587'2.Take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act :(a)Offer to the employees listed below immediate and fullreinstatement to their former or substantially equivalent posi-tions without prejudice to any rights and privileges which theymight have previously enjoyed:1.C. E. Alexander2.Boyd R. Moore'(b)Make whole the employees listed below by payment tothem of the sums set opposite their names which constitute wageslost in consequence of layoffs by the Respondent of the saidemployees1.C.E.Alexander------------------------- $1002.Boyd R. Moore_________________________ $100(c)Withdrawand continue to withhold all recognition of'the Independent Miners Union as a representative of any of itsemployees for the purpose of collective bargaining with theRespondent in respect to rates of pay, wages,hours of employment,and other terms or conditions of employment,and completelydisestablish the Independent Miners Union as such representative ;,(d)Immediately post notices in conspicuous places through-rout its plant and maintain such notices for a period of sixty(60) (consecutive days or for the period until the Board issues-its certification in Case No.XI-R-234 whichever period provesto be of shortest duration,stating(1) that the Respondent will-cease and desist as aforesaid, (2) and that the Respondent willtake the affirmative action as aforesaid; which notice shall con-tain the substance of the Order,but need not be in the exact lan-guage thereof;(e)Notify the Regional Director for the Eleventh Region ofthe National Labor Relations Board within a period of ten (10)-days after the entry of this Order what steps have been takento comply with said Order.XIII'The Respondent hereby consents to the entry by an appro-priate' United States Circuit Court of Appeals, upon applica-tion by the Board, of a decree enforcing an Order of the Boardas herein set forth in Article XII, above, and hereby waivesfurther notice of the application for such decree.The United 588DECISIONS OF NATIONAL LABOR RELATIONS BOARD'and the Progressive expressly waive any right or privilege tocontest the entry of this decree by an appropriate Circuit Courtof Appeals and hereby waive further notice of application forentry thereof.XIVWherever the facts, spelling of names, titles, or other materialand documents in the record of these proceedings shall appearinconsistent with the names, titles or other material set out andmade part of this stipulation, the spelling of names, titles andother material in this stipulation shall be considered correct.XVThis stipulation shall be subject in all respects to the approvalof the Board and shall become effective immediately upon ap-proval by the Board. If this stipulation is not approved bythe Board, it shall be of no force and effect and shall not beused as evidence against the parties hereto in any subsequentproceeding herein.The entire agreement between all parties hereto is containedwithin the terms of this stipulation, and there is no verbal agree-ment of any kind which varies, alters, or adds to said stipula-tion in any respect.On November 10, 1939, the Board issued its order approving theabove stipulation, making it part of the record, and transferring theproceeding to the Board for the purpose of entry of a decision andorder by the Board.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OFFACTI.THE BUSINESS OF THE, RESPONDENT 3The respondent, a Delaware corporation with its principal officeand place of business in or near Dawson Springs, Hopkins County,Kentucky, is engaged at a place of business called the Hopkins CountyMine in Hopkins County, Kentucky, in the mining, sale, and distri-bution of coal.The respondent, in the course and conduct of its business, causesand has continuously caused a substantial quantity of coal, consistingof more than 50 per cent of the products mined, sold, and distributed8 The facts set forth in this section are based upon allegations in the complaint admitted:by the respondent. DAWSON DAYLIGHT COAL COMPANY589by it, to be supplied, delivered, and transported in interstate com-merce from its Hopkins County Mine in the State of Kentucky. Therespondent agreed that it is engaged in interstate commerce, within.the meaning of the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District #23, affiliated with the-Congress of Industrial Organizations; the Progressive Mine Workersof America, District #5, affiliated with the American Federation ofLabor; and Independent Miners Union, are labor organizations as-defined in Section 2 (5) of the Act.III.THE QUESTION CONCERNING REPRESENTATIONIn accordance with the terms of the stipulation, we find that the-United and the Progressive each claimed to have been designated byemployees in the unit hereinafter found to be appropriate for thepurposes of collective bargaining as their bargaining agent and that.the respondent refuses to recognize either the United or the Progres-sive as the exclusive representative of all the employees in said unituntil and unless the Board has made a certification pursuant to Section9 (c) of the Act, and that therefore a question has arisen concerningrepresentation'of the employees of the respondent.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON'COMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States, and'tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITWe find, in accordance with the terms of the stipulation, that allpersons employed in the mining operations of the respondent as,production employees, excluding superintendents, mine foremen, sec-tion foremen, room bosses, face bosses, top bosses, entry bosses, elec--tricians in a supervisory capacity, all other supervisory employees,,and "guards" or "watchmen," constitute a unit appropriate for thepurposes of collective bargaining, and that such unit will insure to -590DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe said employees the full benefit of their right to self-organizationand collective bargaining and will otherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the employees of the respondent can best be resolved bythe holding of an election by secret ballot. In accordance with theterms of the stipulation, we find that the employees eligible to votein the election shall be all employees in the appropriate unit on thepay roll of the respondent 1 week preceding the issuance of ourDirection of Election, including the employees ordered reinstated as:a result of the Board's order,infra.Upon the basis of the above findings of fact and the stipulation,and upon the entire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations, and Progressive MineWorkers of America, District #5, affiliated with the American Fed-eration of Labor, are labor organizations, within the meaning ofSection 2 (5) of the Act.2.A question affecting commerce has arisen concerning the repre--sentation of employees of Dawson Daylight Coal Company, DawsonSp.>rings,Hopkins County, Kentucky, within the meaning of Section-9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.3.All persons employed in the mining operations of the respond-ent as production employees, excluding superintendents, mine fore-men, section foremen, room bosses, face bosses, top bosses, entrybosses, electricians in a supervisory capacity, all other supervisoryemployees, and "guards" or "watchmen," constitute a unit appropri-ate for collective bargaining, within the meaning of Section 9 (b) ofthe Act.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, the National Labor Relations Board here-by orders that the Dawson Daylight Cokl Company, Dawson Springs,Hopkins County, Kentucky, its officers, agents, successors, and as-signs shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing its.employees in the exercise of their rights to self-organization, to form, DAWSON DAYLIGHT COAL COMPANY591_join, or assist labor organizations, to bargain collectively through,representatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National Labor-Relations Act;(b)Discouragingmembership in United MineWorkers . ofAmerica, District #23, affiliated with the Congress of Industrial Or-ganizations, or any other labor organization of its employees, or en-couraging membership in Progressive 'MineWorkers of America,.District#5, affiliated with the American Federation of Labor, or-any other labor organization of its employees, by discharging or re-fusing to reinstate any of its employees or in any other manner dis-criminating in regard to their hire and tenure of employment orany term or condition of their employment;(c)Dominating or interfering with the administration of the In-dependentformation or administration of any other labor organization,of itsemployees, or contributing support to any such labor organization;(d)Recognizing the Independent Miners Union as the repre-sentative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay,.hours of employment, or other conditions of employment.2.Take the following affirmative action which the Board finds will'effectuate the policies of the National Labor Relations Act :(a)Offer to the employees listed below immediate and full rein-statement to their former or substantially equivalent positions with-out prejudice to any rights and privileges which they might have-previously enjoyed :1.C. E. Alexander2.Boyd R. Moore(b)of the sums set opposite their names which constitute wages lost inconsequence of lay-offs by the respondent of the said employees :1.C. E. Alexander_____________________________$1002.Boyd R. Moore______________________________$100(c)Withdraw and continue to withhold all recognition of theIndependentMiners Union as a representative of any of its em-ployees for the purpose of collective bargaining with the respondentin respect to rates of pay, wages, hours of employment, and otherterms or conditions of employment, and completely disestablish theIndependent Miners Union as such representative;(d) Immediately post notices in conspicuous places throughoutits plant and maintain such notices for a period of sixty (60) con-secutive days or for the period until the Board issues its certification .592DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Case No. R-1600 whichever period proves to be of shortest dura-tion, stating (1) that the respondent will cease and desist as afore-said, (2) and that the respondent will take the affirmative action as.aforesaid;which notice shall contain the substance of the Order,but need not be in the exact language thereof ;(e)Notify the Regional Director for the Eleventh Region of theNational Labor Relations Board within a period of -ten (10) days:after the entry of this Order what steps have been taken to complywith said Order.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith the Dawson Daylight Coal Company, Dawson Springs, Hop--kinsCounty, Kentucky, an election by secret ballot shall be con-,ducted within thirty (30) days from the date of this Direction underthe direction and supervision of the Regional Director for theEleventh Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of said-Rules and Regulations; among all persons employed in the mining-operations of the Dawson Daylight Coal Company, Dawson Springs,Hopkins County, Kentucky, on the pay roll of the respondent 1 week-preceding the issuance of this Direction of Election, including the.employees ordered reinstated as a result of the Board's order, butexcluding superintendents,mine foremen, section foremen, room-bosses, face bosses, top bosses, entry bosses, electricians in a super-visory capacity, all other supervisory employees, and "guards" or"watchmen," to determine whether they desire to be represented by-United Mine Workers of America, District #23, affiliated with the-Congress of Industrial Organizations, or Progressive Mine Workersof America, District *5, affiliated with the American Federation of-Labor, for the purposes of collective bargaining, or by neither.